HOUSER, J.
This is an appeal by the people of the state of California from a judgment in favor of defendant on a demurrer to an information which charged defendant with the violation of an order of the Railroad Commission of this state.
The facts are identical with those recited in the case of People v. Hadley, ante, p. 370 [226 Pac. 836], and relying upon that case as an authority herein, it is ordered that the judgment be and the same is affirmed.
Conrey, P. J., and Curtis, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 26, 1924.